Citation Nr: 1113213	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected residuals of surgery, left great toe.

2. Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, anxiety disorder, and panic attacks.

3. Entitlement to service connection for a respiratory disorder, including asthma.

4. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004, July 2007, and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

By a rating action in November 2004, the RO denied the claim for a rating in excess of 10 percent for residuals, surgery, left great toe.  Subsequently, in a January 2007 rating action, a rating of 20 percent was assigned for the entire appeal period.  However, as this rating is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, the Board considers the Veteran's claim for service connection for PTSD to include any diagnosed acquired psychiatric disorder, as styled on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In May 2010, the Board remanded the increased rating and service connection issues for PTSD and a respiratory disorder.  While the appeal was in REMAND status, the RO denied a claim for service connection for a skin disorder, which the Veteran timely appealed.  This last issue was then certified to the Board for appellate review.  Unfortunately, due to that action, even though it appears that the Board's remand orders in May 2010 were completed, no supplemental statement of the case (SSOC) was issued on the prior appeal issues.  An SSOC must be issued by the AMC on the issues previously remanded before the Board's further adjudication of them.  

The Board also notes that the Veteran's representative was unable to properly prepare an informal hearing presentation on his behalf due to the representative not having access to the entire claims file.  Due process requires that the Veteran have this opportunity to submit any additional argument.  Once the SSOC is completed and the issues on remand have been formally re-certified to the Board, the representative will again have an opportunity to submit arguments on the Veteran's behalf on all issues on appeal.  Thus, this remand will also remedy this due process deficiency.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC for all issues on appeal based on all evidence added to the claims file since the Board's May 2010 remand.  The Veteran and his representative should be provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


